PER CURIAM.
We find that the judgment and conviction should be affirmed in all respects; however, we find error in the trial court’s sentencing of the defendant as a habitual offender on count II without providing specific reasons therefor.
*703We reverse the sentence as to count II only and we remand for resentencing on this count. The trial judge should state with specificity the reasons for sentencing any defendant as a habitual offender. Williams v. State, 532 So.2d 1341 (Fla. 4th DCA 1988).
GUNTHER and POLEN, JJ., concur.
LETTS, J., concurs specially with opinion.